IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN THE INTEREST OF: R.S.-S., A MINOR        : No. 207 EAL 2022
                                            :
                                            :
PETITION OF: L.O., MOTHER                   : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court


                                     ORDER



PER CURIAM

     AND NOW, this 4th day of October, 2022, the Petition for Allowance of Appeal is

DENIED.